Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 18-34 are pending and being acted upon in this Office Action. 

Priority
Applicant’ claim priority to provisional application 62/083,021, filed November 21, 2014, is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 2, 2022, May 5, 2021, January 8, 2021, Oct 7, 2020 and July 29, 2020 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Drawings
The drawings were received on May 18, 2020.  These drawings are acceptable.

Specification
The substitute specification filed May 18, 2020 has been entered. 
Applicants should amend the first line of the substitute specification to update the relationship between the instant application and 15/520,954, filed April 21, 2017, which is now U.S. Patent No. 10,653,791.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 18-21, 25, 28, 33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 18 recites a method of preparing an antibody comprising a modified heavy chain constant region, comprising the steps of (a) providing an antibody comprising a hinge and/or a CH1 domain that is not an IgG2 hinge and/or IgG2 CH1 domain; and (b) replacing the hinge and/or the CH1 domain with an IgG2 hinge and/or IgG2 CH1 domain, respectively but the method does not relates back to the purpose or objective of preamble in the claimed method.  Thus, in the absence of a correlative step positively relating the whole of the process to its intended use, as recited in the preamble, the claim fails to delineate the subject matter that Applicant regards as the invention with the requisite degree of clarity and particularity to permit the skilled artisan to know or determine infringing and non-infringing subject matter and thereby satisfy the requirement set forth under 35 U.S.C. § 112, second paragraph.
Claim 19 recites a method of increasing internalization of an antibody by a cell, comprising the steps of (a) providing an antibody comprising a hinge and/or a CH1 domain that is not an IgG2 hinge and/or IgG2 CH1 domain; and (b) replacing the hinge and/or the CH1 domain with an IgG2 hinge and/or IgG2 CH1 domain, but the claim does not relates back to its preamble.  	Claim 20 recites a method of increasing the agonist activity of an antibody, comprising the steps of (a) providing an antibody comprising a hinge and/or a CH1 domain that is not an IgG2 hinge and/or IgG2 CH1 domain; and (b) replacing the hinge and/or the CH1 domain with an IgG2 hinge and/or IgG2 CH1 domain, but the claim does not relates back to its preamble.  
Claim 21 is indefinite because: 
A.  the claim recites “C219S” but fails to provide a frame of reference.  Amending the claim to recite “wherein the position is according to EU of Kabat” would obviate this issue. 
B.  Claim 21 is indefinite because the claim is drawn to a method of preparing the antibody of claim 18 wherein the modified heavy chain constant region comprises …(a)(ii) an amino acid sequence that is at least 95% identical to the amino acid sequence of a wild type human IgG2 hinge, …(b)(ii) at least 95% identical to the amino acid sequence of a wild type human IgG CH1 domain and (c)(ii)… at least 95% identical to the amino acid sequence of a wild type human IgG1 CH2 and CH3 domains, but the claim fails to provide SEQ ID NO: as a frame of reference to wild type human IgG2 hinge, wild type human IgG CH1 domain and wild type human IgG1 CH2 and CH3 domains.  Accordingly, one of ordinary skill in the art would not reasonably be apprised of the metes and bounds of the invention.
Amending claim 21 (b) to recite “the CH1 domain is a wildtype human IgG2 CH1 domain comprises the amino acids sequence of SEQ ID NO: 7 or an amino acid sequence that is 95% identical to SEQ ID NO: 7” and (c) the CH2 domain is a wildtype human IgG1 CH2 domain comprises the amino acid sequence of SEQ ID NO: 4 or an amino acid sequence that is 95% identical to SEQ ID NO: 4 and the CH3 domain is a wildtype human IgG1 CH3 domain comprises the amino acid sequence of SEQ ID NO: 5 or an amino acid sequence that is 95% identical to SEQ ID NO: 5” would obviate this rejection. 
Claim 25 is indefinite because the claim recites “A330S and P331S” but fails to provide a frame of reference.  Amending the claim to recite “wherein the position is according to EU of Kabat” would obviate this issue. 
Claim 28 is indefinite because the claim recites “E356D and M358L” but fails to provide a frame of reference.  Amending the claim to recite “wherein the position is according to EU of Kabat” would obviate this issue. 

Claim 33 recites the limitation “wherein the (i) binds specifically to…” in claim 18.  There is insufficient antecedent basis for this limitation in the claim.  Amending claim 33 to recite “wherein the antibody binds specifically to …” would obviate this rejection. 
Claims 33 and 34 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use.  A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: the antibodies that binds to GITR, OX40, 4-1BB, CD28, ICOS, CD40L, CD27, or any other TNFR superfamily members. CD73, CTLA-4, PD-1, LAG-3, TIM-3, Galectin 9, CEACAM-1, BTLA, CD69, Galectin-1, TIGIT, CD113, GPR56, VISTA, 2B4, CD48, GARP, PD1H, LAIR1, TIM-1 or TIM-4” in claim 34 do not share a substantial feature, e.g., heavy chain variable region and light chain variable region, binding specificity and a common use, e.g., intracellular signaling agonist or antagonist activity or internalization of cell surface molecule or antibody dependent cellular cytotoxicity that flows from the substantial structural feature.  In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  The same issue applies to claim 33 because the antibodies that binds to patently distinct costimulatory receptor, inhibitory receptors, or cell surface molecule that triggers antibody mediated internalization or intracellular signaling or cell surface molecule and triggers clustering or oligomerization of the cell receptors do not share a substantial feature, e.g., heavy chain variable region and light chain variable region and use, e.g., triggers antibody mediated internalization or intracellular signaling or cell surface molecule and triggers clustering or oligomerization.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 33 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 column 3). 	Claim 33 encompasses a method of preparing an antibody comprising a modified heavy chain constant region, comprising the steps of:
(a) providing an antibody comprising a hinge and/or a CH1 domain that is not an IgG2 hinge and/or IgG2 CH1 domain; and
(b) replacing the hinge and/or the CH1 domain with an IgG2 hinge and/or IgG2 CH1 domain, respectively, wherein the (i) binds specifically to any costimulatory receptor; (ii) binds specifically to any cell surface molecule and triggers antibody mediated internalization of the cell surface molecule; (iii) binds specifically to any inhibitory receptor; (iv) binds specifically to any cell surface molecule and triggers intracellular signaling; (v) binds specifically to any cell surface molecule and triggers formation of high molecular weight antibody-cell surface molecule complexes; or (vi) binds specifically to any cell surface molecule and triggers clustering or oligomerization of the cell surface molecule.
Claim 34 encompasses the method of claim 33, wherein the costimulatory receptor is a GITR, OX40, 4-1BB, CD28, ICOS, CD40L, CD27 or any other TNFR superfamily member; the cell surface molecule is CD73; the inhibitory receptor is CTLA-4, PD-1, LAG-3, TIM-3, Galectin 9, CEACAM-1, BTLA, CD69, Galectin-1, TIGIT, CD113, GPR56, VISTA, 2B4, CD48, GARP, PD1H, LAIR1, TIM-1 and TIM-4; or the intracellular signaling mediates agonist activity, antagonist activity, internalization of the cell surface molecule, or ADCC.
Regarding antibody that binds to CD73, the specification discloses heavy chain and light chain variable regions shown in Table 7:

    PNG
    media_image1.png
    258
    660
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    321
    665
    media_image2.png
    Greyscale

The specification discloses anti-CD73 antibody 11F11 which has an IgG2 constant region (SEQ ID NO: 42) is more potent in cellular CD73 inhibition assay than the 11F11 antibody as an IgG1 or IgG1.1.   Anti-CD73 antibodies with an IgG2 hinge internalize faster and to a greater extent relative to an anti-CD73 antibodies with an IgG1 hinge, see Table 12.  
The specification further discloses agonist anti-glucocorticoid-induced tumor necrosis factor receptor (GITR) antibodies shown in Table 13:

    PNG
    media_image3.png
    468
    667
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    109
    655
    media_image4.png
    Greyscale

IgG2 CH1 domain enhances GITR Ab induced IL-2 secretion by CD4+ T cells, see Example 5. 
Example 2 shows that antibody with the IgG2 hinge/IgG1 Fc domain (anti-GITR.Ig2g1) induced both IL-2 and IFNγ secretion from T cells to a higher degree than the antibody with IgG1 constant region (anti-GITR.g1).   The specification further discloses that antibodies having a hinge of the IgG2 isotype have an increased internalization compared to a human IgG1 hinge.  Antibodies having a hinge and CH1 domain of the IgG2 isotype have superior internalization relative to the antibodies with IgG1 isotype, see Figures 8A-C and Table 15-16.   The internalization of an antibody with an IgG2 hinge and C219S is about the same as that of the IgG2 with C220S, both of which are much better than that of an IgG2 hinge with both C219S and C220S.  Substitution of C131S in the IgG2 has reduced internalization, see sets 1, 6 and 7.   It should be noted each of the domains of the constant region (all human) of each antibody, including specific substitution if present. 
	Other than antibodies that binds to human CD73 and GITR comprise the particular combination of VH and VL, the specification does not describe any relevant, identifying structural characteristics, such as the amino acid sequence of the heavy and light chain variable regions or the six CDRs that correlated with binding to any costimulatory receptor; (ii) binds specifically to any cell surface molecule and triggers antibody mediated internalization of the cell surface molecule; (iii) binds specifically to any inhibitory receptor; (iv) binds specifically to any cell surface molecule and triggers intracellular signaling; (v) binds specifically to any cell surface molecule and triggers formation of high molecular weight antibody-cell surface molecule complexes; or (vi) binds specifically to any cell surface molecule and triggers clustering or oligomerization of the cell surface molecule, any GITR, OX40, 4-1BB, CD28, ICOS, CD40L, CD27 or any other TNFR superfamily member; the cell surface molecule is CD73; the inhibitory receptor is CTLA-4, PD-1, LAG-3, TIM-3, Galectin 9, CEACAM-1, BTLA, CD69, Galectin-1, TIGIT, CD113, GPR56, VISTA, 2B4, CD48, GARP, PD1H, LAIR1, TIM-1 and TIM-4 from any mammalian species or mediated intracellular signaling agonist activity or antagonist activity, internalization of the cell surface molecule, or ADCC.  The specification does not describe the structure common to members of the genus to enable one of skill in the art to "visualize or recognize" most members of the genus.  Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 22:159-168, 2009; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 334(1): 103-118, Nov 14, 2003, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  
At the time the invention was made, the state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular.   
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddles v. Baird, 30 USPQ2d 1481, 1483. In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. Thus, the specification fails to describe these DNA sequences.
Therefore, only (1) a method of preparing an antibody that binds to human CD73 comprising a modified heavy chain constant region, comprising the steps of: (a) providing an IgG1, IgG3 or IgG4 antibody comprising a CH1 domain, a hinge, a CH2 domain and a CH3 domain in order from N- to C-terminus, (b) replacing the hinge and/or the CH1 domain with an IgG2 hinge and/or IgG2 CH1 domain, respectively, thereby producing the antibody, wherein the antibody comprises a heavy chain variable region (VH) and a light chain variable region (VL) wherein the VH comprises the amino acid sequence of SEQ ID NO: 38, 39, 40, 41, 42 or 43 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 72, 73 or 74, (2) a method of increasing internalization of antibody by a cell, comprising the steps of: (a) providing an IgG1, IgG3 or IgG4 antibody comprising a CH1 domain, a hinge, a CH2 domain and a CH3 domain in order from N- to C-terminus, (b) replacing the hinge and/or the CH1 domain with an IgG2 hinge and/or IgG2 CH1 domain, respectively, thereby increasing internalization of antibody by a cell, wherein the antibody comprises a heavy chain variable region (VH) and a light chain variable region (VL) wherein the VH comprises the amino acid sequence of SEQ ID NO: 38, 39, 40, 41, 42 or 43 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 72, 73 or 74, (3) a method of increasing agonist activity of an antibody, comprising the steps of: (a) providing an IgG1, IgG3 or IgG4 antibody comprising a CH1 domain, a hinge, a CH2 domain and a CH3 domain in order from N- to C-terminus, (b) replacing the hinge and/or the CH1 domain with an IgG2 hinge and/or IgG2 CH1 domain, respectively, thereby increasing the agonist activity of the antibody, wherein the antibody comprises a heavy chain variable region (VH) and a light chain variable region (VL) wherein the VH comprises the amino acid sequence of SEQ ID NO: 38, 39, 40, 41, 42 or 43 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 72, 73 or 74, (4) any one of the method above wherein the IgG2 hinge comprises the amino acids sequence of SEQ ID NO: 21, 129 or 144, (5) any one of the method above wherein the IgG2 hinge comprises C219S substitution, numbering according to EU index of Kabat, (6) any one of the method above wherein the CH1 domain is a wildtype human IgG2 CH1 domain comprises the amino acids sequence of SEQ ID NO: 7 or an amino acid sequence that is 95% identical to SEQ ID NO: 7 and (c) the CH2 domain is a wildtype human IgG1 CH2 domain comprises the amino acid sequence of SEQ ID NO: 4 or an amino acid sequence that is 95% identical to SEQ ID NO: 4 and the CH3 domain is a wildtype human IgG1 CH3 domain comprises the amino acid sequence of SEQ ID NO: 5 or an amino acid sequence that is 95% identical to SEQ ID NO: 5, (7) any one of the method above wherein the human CH2 domain comprises substitutions A330S and P331S, numbering according to EU index of Kabat, (8) any one of the method above wherein the CH3 domain comprises amino acid substitutions E356D and M358L, numbering according to EU index of Kabat, (9) The method of increasing internalization an antibody above wherein the modified heavy chain constant region is selected from the group consisting of SEQ ID NO: 35, 37, 81, 84, 109 and 110, and (10) any one of the method above wherein the modified heavy chain constant region is selected from the group consisting of SEQ ID NO: 28, 34, 35, 37, 55, 80, 81, 84 and 159, but not the full breadth of the claims meets the written description provision of 35 U.S.C.  112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115). 
Claims 33 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for only (1) a method of preparing an antibody that binds to human CD73 comprising a modified heavy chain constant region, comprising the steps of: (a) providing an IgG1, IgG3 or IgG4 antibody comprising a CH1 domain, a hinge, a CH2 domain and a CH3 domain in order from N- to C-terminus, (b) replacing the hinge and/or the CH1 domain with an IgG2 hinge and/or IgG2 CH1 domain, respectively, thereby producing the antibody, wherein the antibody comprises a heavy chain variable region (VH) and a light chain variable region (VL) wherein the VH comprises the amino acid sequence of SEQ ID NO: 38, 39, 40, 41, 42 or 43 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 72, 73 or 74, (2) a method of increasing internalization of antibody by a cell, comprising the steps of: (a) providing an IgG1, IgG3 or IgG4 antibody comprising a CH1 domain, a hinge, a CH2 domain and a CH3 domain in order from N- to C-terminus, (b) replacing the hinge and/or the CH1 domain with an IgG2 hinge and/or IgG2 CH1 domain, respectively, thereby increasing internalization of antibody by a cell, wherein the antibody comprises a heavy chain variable region (VH) and a light chain variable region (VL) wherein the VH comprises the amino acid sequence of SEQ ID NO: 38, 39, 40, 41, 42 or 43 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 72, 73 or 74, (3) a method of increasing agonist activity of an antibody, comprising the steps of: (a) providing an IgG1, IgG3 or IgG4 antibody comprising a CH1 domain, a hinge, a CH2 domain and a CH3 domain in order from N- to C-terminus, (b) replacing the hinge and/or the CH1 domain with an IgG2 hinge and/or IgG2 CH1 domain, respectively, thereby increasing the agonist activity of the antibody, wherein the antibody comprises a heavy chain variable region (VH) and a light chain variable region (VL) wherein the VH comprises the amino acid sequence of SEQ ID NO: 38, 39, 40, 41, 42 or 43 and wherein the VL comprises the amino acid sequence of SEQ ID NO: 72, 73 or 74, 
(4) any one of the method above wherein the IgG2 hinge comprises the amino acids sequence of SEQ ID NO: 21, 129 or 144, (5) any one of the method above wherein the IgG2 hinge comprises C219S substitution, numbering according to EU index of Kabat, (6) any one of the method above wherein the CH1 domain is a wildtype human IgG2 CH1 domain comprises the amino acids sequence of SEQ ID NO: 7 or an amino acid sequence that is 95% identical to SEQ ID NO: 7 and (c) the CH2 domain is a wildtype human IgG1 CH2 domain comprises the amino acid sequence of SEQ ID NO: 4 or an amino acid sequence that is 95% identical to SEQ ID NO: 4 and the CH3 domain is a wildtype human IgG1 CH3 domain comprises the amino acid sequence of SEQ ID NO: 5 or an amino acid sequence that is 95% identical to SEQ ID NO: 5, (7) any one of the method above wherein the human CH2 domain comprises substitutions A330S and P331S, numbering according to EU index of Kabat, (8) any one of the method above wherein the CH3 domain comprises amino acid substitutions E356D and M358L, numbering according to EU index of Kabat, (9) The method of increasing internalization an antibody above wherein the modified heavy chain constant region is selected from the group consisting of SEQ ID NO: 35, 37, 81, 84, 109 and 110, and (10) any one of the method above wherein the modified heavy chain constant region is selected from the group consisting of SEQ ID NO: 28, 34, 35, 37, 55, 80, 81, 84 and 159, does not reasonably provide enablement for any of the methods as set forth in claims 33 and 34. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(a)). These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  . In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 33 encompasses a method of preparing an antibody comprising a modified heavy chain constant region, comprising the steps of:
(a) providing an antibody comprising a hinge and/or a CH1 domain that is not an IgG2 hinge and/or IgG2 CH1 domain; and
(b) replacing the hinge and/or the CH1 domain with an IgG2 hinge and/or IgG2 CH1 domain, respectively, wherein the (i) binds specifically to any costimulatory receptor; (ii) binds specifically to any cell surface molecule and triggers antibody mediated internalization of the cell surface molecule; (iii) binds specifically to any inhibitory receptor; (iv) binds specifically to any cell surface molecule and triggers intracellular signaling; (v) binds specifically to any cell surface molecule and triggers formation of high molecular weight antibody-cell surface molecule complexes; or (vi) binds specifically to any cell surface molecule and triggers clustering or oligomerization of the cell surface molecule.
Claim 34 encompasses the method of claim 33, wherein the costimulatory receptor is any GITR, OX40, 4-1BB, CD28, ICOS, CD40L, CD27 or any other TNFR superfamily member; the cell surface molecule is CD73; the inhibitory receptor is CTLA-4, PD-1, LAG-3, TIM-3, Galectin 9, CEACAM-1, BTLA, CD69, Galectin-1, TIGIT, CD113, GPR56, VISTA, 2B4, CD48, GARP, PD1H, LAIR1, TIM-1 and TIM-4; or the intracellular signaling mediates agonist activity, antagonist activity, internalization of the cell surface molecule, or ADCC.
Regarding antibody that binds to CD73, the specification discloses heavy chain and light chain variable regions shown in Table 7:

    PNG
    media_image1.png
    258
    660
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    321
    665
    media_image2.png
    Greyscale

The specification discloses anti-CD73 antibody 11F11 which has an IgG2 constant region (SEQ ID NO: 42) is more potent in cellular CD73 inhibition assay than the 11F11 antibody as an IgG1 or IgG1.1.   Anti-CD73 antibodies with an IgG2 hinge internalize faster and to a greater extent relative to an anti-CD73 antibodies with an IgG1 hinge, see Table 12.  
The specification further discloses agonist anti-glucocorticoid-induced tumor necrosis factor receptor (GITR) antibodies shown in Table 13:

    PNG
    media_image3.png
    468
    667
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    109
    655
    media_image4.png
    Greyscale

IgG2 CH1 domain enhances GITR Ab induced IL-2 secretion by CD4+ T cells, see Example 5. 
Example 2 shows that antibody with the IgG2 hinge/IgG1 Fc domain (anti-GITR.Ig2g1) induced both IL-2 and IFNγ secretion from T cells to a higher degree than the antibody with IgG1 constant region (anti-GITR.g1).   The specification further discloses that antibodies having a hinge of the IgG2 isotype have an increased internalization compared to a human IgG1 hinge.  Antibodies having a hinge and CH1 domain of the IgG2 isotype have superior internalization relative to the antibodies with IgG1 isotype, see Figures 8A-C and Table 15-16.   The internalization of an antibody with an IgG2 hinge and C219S is about the same as that of the IgG2 with C220S, both of which are much better than that of an IgG2 hinge with both C219S and C220S.  Substitution of C131S in the IgG2 has reduced internalization, see sets 1, 6 and 7.   It should be noted each of the domains of the constant region (all human) of each antibody, including specific substitution if present. 
Other than antibodies that binds to human CD73 and GITR comprise the particular combination of VH and VL as shown at p. 125-130, the specification does not teach (i) the structure, e.g., the amino acid sequence of the heavy and light chain variable regions or the six CDRs that correlated with binding to any costimulatory receptor; (ii) binds specifically to any cell surface molecule and triggers antibody mediated internalization of the cell surface molecule; (iii) binds specifically to any inhibitory receptor; (iv) binds specifically to any cell surface molecule and triggers intracellular signaling; (v) binds specifically to any cell surface molecule and triggers formation of high molecular weight antibody-cell surface molecule complexes; or (vi) binds specifically to any cell surface molecule and triggers clustering or oligomerization of the cell surface molecule, such as any GITR, OX40, 4-1BB, CD28, ICOS, CD40L, CD27 or any other TNFR superfamily member; the cell surface molecule is any CD73; the inhibitory receptor is any CTLA-4, PD-1, LAG-3, TIM-3, Galectin 9, CEACAM-1, BTLA, CD69, Galectin-1, TIGIT, CD113, GPR56, VISTA, 2B4, CD48, GARP, PD1H, LAIR1, TIM-1 and TIM-4 from any mammalian species or mediated intracellular signaling agonist activity or antagonist activity, internalization of the cell surface molecule, or ADCC.  The specification does not teach the structure common to members of the genus to enable one of skill in the art to make and use without undue experimentation. 
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 22:159-168, 2009; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 334(1): 103-118, Nov 14, 2003, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen, and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen.  
At the time the invention was made, the state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular.    
As such, it would require undue experimentation of one skilled in the art to practice the claimed invention, commensurate in scope with the claims.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).  

Notice re Prior Art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by Gillies et al (US2006/0263856, published Nov 23, 2006; PTO 1449).
Gilles teaches antibody comprising isotype hybrid with IgG2 CH1 and IgG1 hinge having a mutation of the first cysteine and method of preparing such, see Example 5.  The reference method comprises providing an intact antibody specific for diseased cells that contains human IgG1 isotype (aka not IgG2 hinge and CH1 domain, see Figure 1A, para. [0040], para. [0132]) or IgG2 isotype (See Figure 1B, para. [0041], [0132]) and replacing the IgG1 CH1, CH2 and CH3 domain with the IgG2 CH1, CH2 and CH3 to produce a hybrid antibody comprising IgG1 hinge, IgG2 CH1, IgG2 CH2 and IgG2 CH3 (see Figure 1 C, para. [0042]) in particular.  The term “or” does not require replacing the IgG1 hinge.  Gilles further teaches in designing antibody, it is useful to replace the DNA encoding a hinge region in a given expression construct with DNA encoding a different hinge region from IgG2, see para. [0101].  
The reference hybrid antibody inherently increases internalization (claim 19) or agonist activity (claim 20) given the reference hybrid antibody having the same structure and the method steps are the same.  Since the office does not have a laboratory to test the reference antibody, it is applicant’s burden to show that the reference antibody does not have the functions as recited in the claims. See In re Best, 195 USPQ 430, 433 (CCPA 1977): In re Marosi. 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al, 205 USPQ 594 (CCPA 1980).  
Thus, the reference teachings anticipate the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by US 9,213,031 patent (filed July 23, 2013; PTO 892).
The ‘031 patent teaches a method of preparing an antibody huAbF46-H4-A1 comprising a human IgG2 hinge and a human IgG1 constant region by providing a nucleotide sequence of SEQ ID NO: 64 encoding a heavy chain variable region of antibody huAbF46-H4-A1 of IgG1 that binds to cMet and has  a human IgG2 hinge and human IgG1 constant region and producing such antibody (see col. 30, line 11-67, reference SEQ ID NO: 66, in particular). 
The reference human IgG2 hinge is a wild type human IgG2 hinge, which is identical to instant SEQ ID NO: 26 (IgG2 with C220S, the IgG2 hinge is in bold). 
  Query Match             100.0%;  Score 1745;  DB 1;  Length 461;
  Best Local Similarity   100.0%;  
  Matches  326;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        135 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 194

Qy         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVERKCCVECPPCPAPELLGGPSV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        195 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVERKCCVECPPCPAPELLGGPSV 254

Qy        121 FLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        255 FLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTY 314

Qy        181 RVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREEMTK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        315 RVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREEMTK 374

Qy        241 NQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        375 NQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQG 434

Qy        301 NVFSCSVMHEALHNHYTQKSLSLSPG 326
              ||||||||||||||||||||||||||
Db        435 NVFSCSVMHEALHNHYTQKSLSLSPG 460

The reference hybrid antibody inherently increases internalization (claim 19) or agonist activity (claim 20) given the reference hybrid antibody having the same structure and the method steps are the same.  Since the office does not have a laboratory to test the reference antibody, it is applicant’s burden to show that the reference antibody does not have the functions as recited in the claims. See In re Best, 195 USPQ 430, 433 (CCPA 1977): In re Marosi. 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al.. 205 USPQ 594 (CCPA 1980).
Thus, the reference teachings anticipate the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Rother et al (Nature Biotechnology 25(11): 1256-1264, 2007; PTO 1449).
Rother teaches providing a parent antibody Eculizumab, which is an anti-C5 antibody of IgG1 isotype (comprising a IgG1 CH1 domain, a IgG1 hinge that is not an IgG2 hinge and CH1 domain), and replacing the human IgG1 CH1 and hinge with the human IgG2 CH1 and human IgG2 hinge, respectively, as the human IgG2 antibody isotype does not bind Fc receptor.  
The method further comprises replacing CH2 and CH3 with the human IgG4 CH2 and CH3 as human IgG4 isotype does not activate the complement cascades, see p. 1257, 2nd col., 3rd paragraph and Figure 2 at p. 1258, which is reproduced below for applicant’s convenience, in particular. 

    PNG
    media_image5.png
    899
    959
    media_image5.png
    Greyscale

The term “comprising” is open-ended. It expands the claimed method steps to include replacing human IgG1 CH2-CH3 domains for human IgG4 CH3-CH4 domains.
The reference hybrid antibody inherently increases internalization (claim 19) or agonist activity (claim 20) given the reference hybrid antibody having the same structure and the method steps are the same.  Since the office does not have a laboratory to test the reference antibody, it is applicant’s burden to show that the reference antibody does not have the functions as recited in the claims. See In re Best, 195 USPQ 430, 433 (CCPA 1977): In re Marosi. 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al. 205 USPQ 594 (CCPA 1980).
Thus, the reference teachings anticipate the claimed invention.
Claims 18-20 and 30-32 are rejected under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by Dahiyat al (20120028304, published Feb 2, 2012; PTO 892).
Dahiyat teaches a method of producing the reference antibody IgG1/IgG2 hybrid (see para. [0016], [0124]) wherein the IgG1/IgG2 hybrid comprises the amino acid sequence of SEQ ID NO: 95, which is identical to the claimed SEQ ID NO: 28 as per claims 30-31, see sequence alignment below.
US-13-194-904B-95

  Query Match             100.0%;  Score 1752;  DB 9;  Length 327;
  Best Local Similarity   100.0%;  
  Matches  326;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ASTKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ASTKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60

Qy         61 GLYSLSSVVTVPSSNFGTQTYTCNVDHKPSNTKVDKTVERKCCVECPPCPAPELLGGPSV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GLYSLSSVVTVPSSNFGTQTYTCNVDHKPSNTKVDKTVERKCCVECPPCPAPELLGGPSV 120

Qy        121 FLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 FLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTY 180

Qy        181 RVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREEMTK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 RVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREEMTK 240

Qy        241 NQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 NQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQG 300

Qy        301 NVFSCSVMHEALHNHYTQKSLSLSPG 326
              ||||||||||||||||||||||||||
Db        301 NVFSCSVMHEALHNHYTQKSLSLSPG 326
The reference heavy chain constant region comprises IgG2 CH1, IgG1 CH2 and CH3 from N- to C-terminus.  
Although the reference is silent about the modified antibody having increasing agonist activity (claim 20) or increasing internalization function in a cell (claim 19), the reference antibody comprises the same modified heavy chain constant region of SEQ ID NO: 28 inherently has the same agonist activity and internalizing functions as claimed.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Further, since the office does not have a laboratory to test the reference antibody, it is applicant’s burden to show that the reference antibody does not have the functions as recited in the claims. See In re Best, 195 USPQ 430, 433 (CCPA 1977): In re Marosi. 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al. 205 USPQ 594 (CCPA 1980).  Thus, the reference teachings anticipate the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 18-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,653,791.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope; the independent claims in the present application subject to this rejection (claims 18, 19, 20) are drawn to a method of preparing an antibody, a method of increasing internalization of the antibody, and a method of increasing agonist activity or the antibody generically whereas the independent claims 1, 2 and 3 in the ‘791 patent are limited to a method of preparing an antibody, a method of increasing internalization of the antibody to particular IgG2 hinge sequences or IgG2 CH1 domain sequences.  Otherwise claims 1-6 are anticipated or rendered obvious by the issued claims.  The term “or” in the issued claims 1-3 does not require the modified heavy chain constant region lacks the C-terminal CK or K.  
The issued hinge sequence comprises the amino acid sequence of SEQ ID NO: 21, and 129, which are identical to instant SEQ ID NO: 21, and 129, respectively, in instant claim 22.
The issued CH1 domain comprises the amino acid sequence of SEQ ID NO: 7, which is identical to instant SEQ ID NO: 7 as per instant claim 23.
The issued CH2 domain comprise the amino acid sequence of SEQ ID NO: 4, which is identical to instant SEQ ID NO: 4 as per instant claim 26.
The issued CH3 domain comprise the amino acid sequence of SEQ ID NO: 5, which is identical to instant SEQ ID NO: 5 as per instant claim 27.
The issued CH3 domain comprises amino acid substitution E356D and M358L, which are identical to instant claim 28.
The issued claim modified heavy chain constant region comprises SEQ ID NO: 34, 35, 37, 80, 81, 84 or 159 in claims 4-6 are identical to the modified heavy chain constant region comprises SEQ ID NO: 34, 35, 37, 80, 81, 84 or 159 recited in instant claims 29-32.
Claims 24-25 are included because the issued patent teaches the CH2 domain may comprise amino acid substitutions A330S and P331S, that reduce effector function, see Summary, col. 2, line 30-40, in particular. 
Claims 33-34 are included because the issued patent also teaches antibody comprising a modified heavy chain constant region binds specifically to a costimulatory receptor, e.g., selected from the group of B7-1, B7-2, CD28, 4-1BB, GITR, OX40, ICOS, CD70, CD27, CD40, DR3 or CD28H, or the antibody may bind to an inhibitory receptor, e.g., selected from the group of CTLA-4, PD-1, PD-L1, PD-L2, LAG-3, TIM-3, Galectin 9, CEACAM-1, BTLA, CD69, Galectin-1, TIGIT, CD113, GPR56, VISTA, 2B4, CD48, GARP, PD1H, LAIR1, TIM-1 and TIM-4. The antigen may be an antigen that is required to be internalized, e.g., CD73. The antigen may be CD39, see col. 7, in particular. 
 In certain embodiments, an antibody comprising a modified heavy chain constant region binds specifically to a costimulatory receptor, e.g., GITR, OX40, 4-1BB, CD28, ICOS, CD40, CD27 or any other TNFR superfamily member, and comprises a modified heavy chain constant region selected from the group of SEQ ID NOs: 26-37, 54-56, 78-125 and 152-168. In certain embodiments, the antibody exhibits enhanced or altered agonist activity relative to an antibody having the same variable regions and light chain, but comprising an IgG1 heavy chain constant region, see col. 7, in particular.
In certain embodiments, an antibody comprising a modified heavy chain constant region binds specifically to a cell surface molecule, e.g., CD73, and triggers antibody mediated internalization of the cell surface molecule, and comprises a modified heavy chain constant region selected from the group of SEQ ID NOs: 26-37, 54-56, 78-125 and 152-168, see col. 7, in particular. 


Conclusion

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644